Citation Nr: 0724930	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  96-25 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974 and from November 1979 to September 1988.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
August 1995 and November 1996 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In November 1999, the Board determined that the veteran's 
claims were well grounded and remanded the case for 
additional development.  After completion of the requested 
development, the case was returned to the Board for further 
appellate consideration.

In February 2003, the Board sought an opinion from an 
independent medical examiner (IME), which it received in 
March 2005. The same month the Board forwarded a copy of the 
IME's opinion to the veteran and his representative for 
additional evidence or argument.  In response, the veteran's 
representative submitted an informal hearing presentation, 
which included a response from C. N. B, M.D., to the IME's 
opinion.  The veteran's representative specifically did not 
waive review by the agency of original jurisdiction (AOJ) of 
the additional evidence.  Thus, the appeal was remanded again 
to the AOJ in May 2005 to correct this due process 
deficiency.  This matter is now returned to the Board for 
further consideration.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
lumbar spine condition was incurred in service.    

2.  The evidence is in equipoise as to whether the veteran's 
cervical spine condition was incurred in service.    


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, a 
cervical spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in November 1994 for the 
lumbar spine and October 1996 for the cervical spine.  
Following adjudication of the claims in August 1995 and 
November 1996 respectively, the RO via the AMC, provided 
initial VA notice as it applies to these claims, in a June 
2005 letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in her 
possession relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, although service records 
were only obtained for the second period of service, there is 
no prejudice to the veteran as his claims are being granted.  
Otherwise all identified and available evidence has been 
obtained, including all relevant treatment records, and 
examination reports sufficient to adjudicate this claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
However, since service connection is being granted for the 
claimed disorders, the effective date and disability rating 
will be assigned by the RO at the time the Board's decision 
is implemented.  In this regard, the veteran will be provided 
an opportunity to appeal the disability rating and effective 
date assigned by the RO.  



II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for lumbar spine and cervical spine disorders, 
which he relates to a motor vehicle accident he had in 
service.
 
Service medical records reveal that on the veteran's November 
1979 entrance examination, his back and neck were within 
normal limits, with no disqualifying defects, and he was 
airborne qualified.  He denied any neck or back problems in 
the accompany report of medical history in the same month.  
In June 1981 the veteran was in a motor vehicle accident.  
Subsequent treatment records from July 1981 revealed that the 
car went off the road and rolled several times and that the 
veteran experienced pain in the abdomen and both collar bones 
immediately thereafter.  He was placed in a "figure 8 
support" following the accident and underwent peritoneal 
lavage.  The injuries treated after this accident included 
bilateral clavicular fracture, fractured 5th costal cartilage 
on the right, minor occipital scalp laceration, and abrasions 
on the right shoulder with mild tenderness on root 
compression.  

Service medical records also showed that in October 1982 the 
veteran was seen for complaints on sharp pain down the right 
lower back and buttocks for 3 days, with pain radiating down 
the right buttocks.  He denied trauma, but pain was noted on 
palpation of the right lower back over the kidney region.  
The diagnosis was rule out muscle pain, rule out urinary 
tract infection (UTI).  He continued to be seen throughout 
November 1982 for continued symptoms of low back pain 
radiating down the right side and down to the right heel for 
several weeks, and was assessed with questionable sciatica 
versus right S1 arthralgia and placed on physical profile.  
The last record of treatment for low back complaints in 
service was in December 1982 where physical therapy noted the 
veteran's complaints of pain/stiffness in his back and 
complaints of primary pain in the right heel.  X-rays of the 
lumbosacral spine were said to be negative, and his range of 
motion was within normal limits, but with pain.  The 
diagnosis continued to be questionable sciatic problems, rule 
out heel spur possible os calcis, periostitis with bursitis.  
Also in December 1982 X-rays were within normal limits, 
lipomas were palpated in the right lumbosacral bilaterally, 
painful on the right, with an assessment of lipomas of the 
lumbosacral region.  

By the time of a June 1984 flight physical the veteran's 
spine was within normal limits and he was accepted for 
flight.  The accompanying report of medical history revealed 
him to deny swollen, painful joints, recurrent back pain.  
Likewise his October 1987 Special Forces examination also 
revealed a normal spine, with no complaints of back/neck 
problems endorsed on the report of medical history.  

A report addressing the line of duty nature of the veteran's 
motor vehicle accident of June 1981 indicated that he was 
trying to pass another car when the accident happened and 
that he was using no drugs or alcohol.  

The veteran's service personnel records including his DD Form 
214 reflect that he worked as a medical specialist (medic) 
and also earned a parachutist badge.  

The report of a May 1995 VA examination for back pain and 
pain down the right leg revealed the veteran's contentions 
that he injured his low back in 1981 or 1982 in a motor 
vehicle accident.  He indicated he was driving a truck and 
turned it over on the right side.  He hurt his right leg and 
back in the accident and has had problems intermittently with 
the right side of his back ever since.  He was presently a 
truck driver and indicated sitting for long periods of time 
would cause the back and right leg to be more painful.  
Physical examination was focused on the lower extremities and 
he was noted to have normal findings on examination of the 
muscles and sensory testing.  The impression was no evidence 
of neurological deficits on physical examination.  Despite 
the lack of neurological findings, the examiner commented 
that veteran did continue to have low back and right leg pain 
since his accident of 1981 or 1982.  

Another VA examination of May 1995 focused on the veteran's 
gastrointestinal system and clavicles and reported no 
significant findings about the back or neck.  

VA treatment records from the early to late 1990's revealed 
that the veteran underwent a number of tests that yielded 
somewhat conflicting findings regarding the neck and back.  
An October 1994 X-ray of the lumbar spine was normal.  A May 
1995 X-ray of the cervical spine revealed minimal foraminal 
encroachment at C4-5 on the right.  A September 1995 
electromyography (EMG) and nerve conduction study (NCS) 
revealed an impression of an abnormal electrodiagnostic (EDX) 
study, which was said to be indicative of a right L5 
radiculopathy.  EMG results from March 1996 yielded an 
abnormal EDX study with evidence of right ulnar axonopathy 
identified between the medial epicondyle and 2 centimeters 
distally.

In contrast with the May 1995 cervical X-ray findings, a May 
1996 X-ray of the cervical spine was now normal, A June 1996 
X-ray of the lumbosacral spine was also normal.  In addition, 
one year after the abnormal lumbar EDX studies were 
conducted, a September 1996 lumbar EMG/NCS studies were said 
to be normal, and there was no evidence of neuropathy, 
radiculopathy, plexopathy, nerve entrapment or myopathy.  An 
October 1996 computerized tomography (CT) lumbar myelogram 
was normal.  However an X-ray of the lumbar spine also from 
October 1996 showed findings of degenerative changes at the 
L3-4 facet level and L4-5 facet level, otherwise no evidence 
of disc bulge or herniation.  The impression was mild 
degenerative changes as described.  A December 1998 magnetic 
resonance imaging (MRI) of the cervical spine was limited due 
to technical difficulties but noted some degenerative changes 
at the C4-5 levels mildly narrowing the thecal sac with 
question raised as to small disc herniation on the left at 
C6-7.  A December 1999 lumbar X-ray was negative.  

The VA treatment records themselves from 1994 to 1999 
document treatment for persistent low back complaints as well 
as neck complaints.  In October 1994 the veteran was seen for 
complaints of problems with his right heel and noted a 
history of motor vehicle accident in the early 1980's.  He 
now drove a truck and had pain in the heel getting up.  He 
also reported numbness in the right leg and hip.  Physical 
examination and X-rays were negative and he was assessed with 
pain in the right heel.  Also in October 1994 he was referred 
to neurosurgery for history of right leg pain diagnosed as 
sciatica following a car accident and now he had numbness in 
the right buttock and down the leg as well as in the right 
upper extremity since the accident.  He also noted episodic 
low back pain and right leg pain.  Following physical 
examination which yielded no significant findings, he was 
assessed with neck and right upper extremity pain and low 
back pain and right lower extremity pain.  A June 1996 
neurological record noted the veteran's history of a motor 
vehicle accident in 1981, since then he's had right sciatica.  
Following the physical examination, the impression in October 
1994 was probable radiculopathy, chronic with chronic back 
pain.  As reported in the above mentioned records of 
conflicting test results, the X-ray from this month was 
normal.  He continued to seek treatment for ongoing low back 
pain in October 1995 when he was seen by neurosurgery for 
pain down his right lower extremity and right hand numbness, 
although he had a normal physical examination.  The 
impression was chronic low back pain, right lower extremity.  
He continued to be assessed with low back pain with 
radiculopathy in November 1995 and underwent physical therapy 
in December 1995 for low back pain with sciatica complaints.  

The veteran continued treatment throughout 1996 for 
complaints of low back pain and neck pain with an impression 
given by the VA neurosurgery clinic in February 1996 of 
chronic low back pain and right lower extremity pain, 
radicular history, not reproduction.  A June 1996 triage note 
referred to the veteran's history of car accident in 1981 and 
since then he had sciatica with pain and numbness into the 
right buttocks and leg.  He also reported having begun to 
have neck pain 18 to 24 months ago which he related to the 
accident wherein he said he lost consciousness.  His range of 
motion of the neck was decreased and reflexes were mildly 
hypo reactive on the right.  He was assessed with lumbosacral 
spine disc L5 and cervical foramina encroachment.  Plans 
included undergoing a TENS unit trial to control neck and 
back pain.  He continued treatment with the TENS unit up 
through August 1996 and continued to be diagnosed with low 
back pain and chronic neck and right shoulder pain.  He also 
had a history of L5 radiculopathy by EMG, right ulnar 
neuropathy and probable S1 joint dysfunction.  In addition to 
primary care treatment, he also underwent pain management 
treatment including psychological therapy to deal with his 
symptoms including from chronic neck and low back pain 
between July 1996 and September 1999.  He also continued to 
receive treatment at the neurological clinic and in April 
1998 the clinic noted that his lumbar L5 myelogram showed 
mild DJD (degenerative joint disease) and herniated nucleus 
pulposus (HNP) with nerve impingement.  In a October 1998 
neurological clinic record, he was said to have chronic neck 
and low back pain for many years that was getting worse, 
although no significant muscle weakness, sensory 
abnormalities or other neurological findings were found on 
physical examination and he was assessed simply with chronic 
neck and low back pain.  


A September 1999 report from Dr. B indicated that he reviewed 
the claims file and noted that service medical records from 
the veteran's first period of service were not available.  
Available records from 1979 to 1988 were reviewed including 
the records surrounding the June 1981 car accident with 
significant traumatic fractures to both clavicles.  Also 
reviewed were the 1982 records documenting back treatment.  
Dr. B discussed the records in great detail including the 
normal findings on the examinations from June 1984 and 
October 1987.  The post-service records were also reviewed 
and discussed, including the May 1995 VA examination which 
showed no neurological deficits but did report continued 
complaints of low back and right leg pain since the 1981 
accident.  Dr. B also reviewed and discussed the conflicting 
EDX reports.  Following review of these records Dr. B gave 
the following impression.  

First Dr. B stated that he agreed with the diagnosis of 
lumbar radiculopathy.  The symptoms described by the veteran 
during active duty and later are consistent with 
radiculopathy and are also consistent with the EMG study 
indicating lumbar radiculopathy at the same level.  Dr. B 
further stated that the lumbar radiculopathy was associated 
with the degenerative changes noted on computed tomography 
(CT) scan in October 1996 and discussed how facet 
degenerative changes often cause foraminal narrowing which 
leads to radicular symptoms.  Dr. B opined that the etiology 
of these conditions could not be determined with certainty.  
However Dr. B looked to the veteran's history of significant 
trauma from a motor vehicle accident in 1981 as well as the 
low back and radicular symptoms in service in 1982 along with 
no history of significant trauma given after service.  Also 
mentioned by Dr. B was the fact that the veteran was awarded 
a parachutists badge in service and this award suggests 
additional occupational strain during service.  Therefore Dr. 
B opined that the degenerative changes of the lumbar facets 
and lumbar radiculopathy now present may be long term 
consequences of the traumas and symptoms recorded in service.  
Dr. B also agreed with the diagnosis of foraminal narrowing 
at C4-5 on the right shown on the May 1995 X-ray.  He went on 
to state that it was likely the veteran had a thoracic outlet 
syndrome.  His cervical encroachment and thoracic outlet 
syndrome likely explained the presence of his right hand and 
right shoulder sensory and motor deficits shown on the June 
1996 neurological examination.  Dr. B opined that the 
veteran's serious automobile accident with serious upper 
chest, thoracic outlet injury of bilateral clavicular 
fractures and head injury likely resulted in his subsequent 
development of cervical foraminal encroachment and thoracic 
outlet syndrome.  

In November 1999 the veteran underwent separate VA orthopedic 
and neurological examinations.  Both reports documented the 
veteran's history of the June 1981 accident and subsequent 
injuries treated in service as well as the low back 
complaints in October 1982.  He was noted to have no 
documented treatment for back problems after 1982; the 
history from the neurological examination indicates that he 
self treated and was noted to be a medic so there was no 
documentation.  The orthopedic examination focused on the 
fact that after 1982, the veteran was physically qualified 
for flight status in 1984 and had a post-service history of 
driving trucks until 1997 by which time he already had pain.  
Both examinations also addressed in detail the conflicting 
diagnostic test results such as X-rays, MRIs, EDXs, etc. 
shown post-service.  

The November 1999 orthopedic examination noted the veteran to 
currently be taking methadone for his chronic pain, with back 
pain rated as a 6-7 out of 10 and neck pain a 6.  He also 
endorsed complaints of numbness in the right 4th and 5th 
fingers.  His neck was symptomatic with grading at the 
extremes of motion.  On physical examination he walked 
stiffly with minimal neck motion and expressed pain on 
sitting and rising and throughout the examination.  He had 
excellent bulk in his extremities musculature and no evidence 
of atrophy.  Range of motions were somewhat limited from full 
motion in the neck and back, and he had straight leg raise to 
65 bilaterally at which point his hamstrings tightened.  He 
also had back pain on the heel to knee test bilaterally and 
during parts of the examination the veteran would complain of 
pain in the right sacroiliac area which radiated along the 
posterior thigh and leg.  X-rays were reviewed and the 
examiner was unable to see any pathological processes of the 
cervical spine.  The lumbar spine showed a small spur on L5, 
but unable to see any pathological process.  The diagnoses 
included lumbar spine DJD facets L3-4 and L5.  Also diagnosed 
was recurrent radiculitis referred pain right lower extremity 
due to the first diagnosis.  Cervical spine degenerative 
discopathy was also diagnosed at the C4-5 with thecal sac 
narrowing.  Finally a small herniated nucleus pulposus at C6-
7 was not excluded.  The final decision regarding radicular 
manifestations was to be made by the neurological 
examination.  

The November 1999 VA neurological examination noted the 
veteran to have constant low back pain since 1994, with it 
intermittent prior to then.  He also had posterior cervical 
pain since 1994.  He now described pain in the lumbar area 
and sometimes numbness in the right lower extremity.  The 
numbness of the right lower extremity did not clearly follow 
a dermatomal pattern.  His neck pain since 1994 was said to 
include numbness involving the 4th and 5th digits of the right 
hand in ulnar nerve distribution.  He did not describe 
radicular pain or paresthesias in the upper extremities.  He 
was currently on methadone for pain control.  Physical 
examination deferred orthopedic findings to the orthopedic 
examiner.  Muscle strength was normal in all extremities and 
there was no atrophy or fasciculation's or ataxia.  Sensory 
examination revealed minimally decreased sensation over the 
4th and 5th digits of the right hand in ulnar nerve 
distribution.  Otherwise pain and sensation were intact in 
all other aspects and areas.  Proprioception was intact and 
all reflexes were 2+ symmetrical.  Plantar reflexes were 
flexor bilaterally.  The impression was mild right ulnar 
neuropathy, degenerative disc disease (DDD) of the cervical 
spine with onset of symptoms in 1994 and mild degenerative 
changes of the lumbar spine with no objective clinical 
evidence of radiculopathy at this time.  The examiner stated 
that he was unable to relate any of these diagnoses to any 
trauma that occurred in the June 1981 motor vehicle accident.  
The examiner also stated that he had no explanation for the 
findings of the right L5 radiculopathy in September 1995 EMG 
with a normal EMG result in September 1996.  

The February 2000 EMG/NCV report associated with the November 
1999 VA examinations revealed no evidence of a right L2-S1 
radiculopathy.  This test was said to be a more extensive EDX 
examination than what the veteran had in the past.  

An April 2000 MRI showed an impression of degenerative 
changes at the L5-S1 levels with moderate diffuse disc 
bulging.  There were degenerative changes at the facets most 
notably at L5-S1 level especially on the right.  This caused 
moderate to severe foraminal narrowing.  

VA treatment records revealed ongoing treatment for continued 
neck and low back complaints through the end of 2000, treated 
with methadone.  

A March 2001 X-ray of the lumbar spine showed an impression 
of mild degenerative disc disease at the L5-S1 level.  A 
cervical X-ray from the same month showed very minimal 
encroachment into the C4-5 neuroforamina on the left by 
osteoarthritic spurs, diagnosed as degenerative changes.  

In March 2001 the veteran again underwent separate VA 
orthopedic and neurological examinations.  The orthopedic 
examination discussed the veteran's history since the last 
examinations of March 1999 with the veteran complaining of 
neck pain rated at 6-7 that goes into the right arm, as well 
as crepitant feelings in the neck.  The veteran also 
described low back pain ranked at 8-9 out of 10, maximum 10.  
Any motion was said to increase pain and pain was said to 
radiate down through the right lower extremity into the right 
heel.  Occasionally the right leg would burn and pain in the 
right foot would not allow weight on the heel.  He currently 
treated with methadone.  

Physical examination findings were similar to those in 
November 1999, again with excellent and symmetrical muscular 
development in all extremities.  He moved stiffly and 
complained of pain with occasional gasps and grimaces.  His 
range of motion of the lumbar spine were severely restricted 
and the extremes of motions caused the veteran to exclaim of 
pain in the back and right leg down to the heel.  He also had 
pain on palpation of the lumbar spine close to the posterior 
iliac spine.  He said he could not heel-toe walk due to pain 
and straight leg raising caused severe anguish at 15-20 
degrees on the right.  However he had no muscle atrophy and 
normal reflexes at the knee and ankle.  His cervical spine 
had limited range of motion, with extremes producing pain and 
some right upper extremity tingling.  X-rays of the cervical 
spine showed degenerative changes between C4-5 and C5-6 but 
normal lordotic curve.  Lumbar X-rays were noted to show 
spurring on L5-S1 with narrowing disc interspace.  The 
impression was low back condition, MRI confirmed, 
degenerative changes L3-4, L5-S1 more severe on the right, 
cervical spine condition MRI confirmed, degenerative changes 
C4-5 with thecal sac narrowing and upper/lower radiculitis 
referred pain, right upper and right lower extremities, not 
associated with radiculopathy.  A small HNP C6-7 was not 
excluded.  

The examiner, who confirmed review of the claims file, opined 
that the above findings represent the veteran's current low 
back and cervical spine diagnoses including radicular 
manifestations and in this examiner's opinion the in-service 
symptoms of back and right leg pain from October 1982 to 
December 1982 cannot be etiologically related to any current 
low back disability.  The examiner went on to explain that 
differences in cervical spine films interpretations could be 
due to positioning and film quality.  The examiner opined 
that the more recent MRI findings outweigh the October 1996 
myleogram and CT findings.  The examiner also opined that 
given the length of time from 1994, any form of nerve root 
compression dating back to then would be expected by now to 
show evidence of muscle and cutaneous changes on the 
extremities as well as by EMG.  The examiner also noted that 
after late 1982 the service records did not show regular 
treatment for persistent back or leg pain and he was further 
qualified for flight and special forces status.  There was 
also noted to be no consistent pattern of symptoms after 
discharge and up to 1994-1995 to reveal a chain of events 
from initial onset of symptoms.  According to the records the 
onset of current back and neck symptoms was 1994-1995.  

The report of a March 2001 VA neurological examination again 
details the in-service injuries and treatment for back 
problems, as well as the conflicting diagnostic results post-
service.  The examiner noted that he last examined the 
veteran in 1999 and also pointed out that between October 
1998 and the current examination, the veteran had five 
neurological appointments, none of which showed any clinical 
neurological deficit.  The examiner noted the findings of 
lumbar and spine pathologies diagnosed on the April 2000 MRI.  
The veteran's current complaints were continued low back pain 
in the lumbar area and some intermittent right lower 
extremity numbness, but again not in a dermatomal 
distribution.  He did not describe radicular pain in the 
lower extremities, but had some intermittent pain and 
numbness of both buttocks.  He had good bowel, bladder 
control and sexual function.  He indicated low back pain was 
exacerbated by standing more than 15 minutes or lifting more 
than 15 pounds.  He also had neck pain described as constant 
aching and continued with some numbness in a distribution of 
the right ulnar nerve.  Again he did not describe radicular 
symptoms in the right upper extremities.  Cervical and lumbar 
X-rays were noted to show minimal degenerative changes. 

Physical examination revealed a normal gait without assistive 
devices.  Cervical spine had no muscle spasm or tenderness to 
palpation, but did show decreased range of motion.  The same 
findings were shown in the lumbar spine.  Neurological 
examination revealed motor strength and muscle tone in all 
extremities to be normal.  Sensory revealed pain and touch 
intact in all extremities with all major dermatomes and 
peripheral nerves tested.  Reflexes were symmetrical and 
propriocetion was intact in both feet and plantar responses 
were flexor bilaterally.  The diagnoses included DDD cervical 
spine with chronic neck pain and decreased range of motion, 
with onset of symptoms 1994.  Also diagnosed was a very mild 
right ulnar neuropathy resulting in subjective numbness of 8-
10 years ago in the distribution of the ulnar nerve not 
related to low back.  Also diagnosed was DJD of the lumbar 
spine with objective radiological onset of mild L5-S1 onset 
of DDD between October 1996 and April 2000.  There was no 
objective evidence of lumbosacral radiculopathy at this time.  
The examiner did note that the veteran does have chronic low 
back pain and decreased range of motion of the lumbar spine 
constant since 1994.  The examiner opined that these 
diagnoses were not related to the low back and right lower 
extremity pain treated in 1982.  No opinion was made 
regarding the motor vehicle accident's possible relationship 
to these diagnoses.  

The neurological examiner also commented regarding the 
differences in EDX results by noting that needle EMG findings 
are contingent on information entered manually as compared to 
NCS testings.  Again the examiner had no explanation for the 
abnormal September 1995 EMG findings but pointed to the 
subsequent EMGs that showed no radiculopathy.  Even if the 
veteran had a right L5 radiculopathy the examiner opined that 
there was no abnormal imaging that could explain this.  
Although some facet disease with foraminal narrowing was 
shown in the April 2000 MRI, there was no evidence of nerve 
root compression shown in this.  The examiner concluded by 
stating that the veteran does have mild DJD of the cervical 
and lumbar spine with no evidence of neurological deficit 
related to these problems at this time.  Again he opined that 
this could not be related to the back problems treated in 
1982. 

VA treatment records from 2001 through 2006 revealed 
continued treatment and pain management for neck and back 
pain, with the veteran shown to attempt injections in April 
2001.  A May 2001 treatment record following his injection 
diagnosed DDD and facet arthropathy.  He also continued to be 
seen through pain management and primary clinic for chronic 
back pain and neck pain through 2006. 

The report of a March 2005 VA medical opinion reflects that 
the examiner reviewed the claims file including the medical 
history, pertinent clinical findings and electrodiagnostic 
studies.  The examiner answered the first question of whether 
the veteran had a current cervical or lumbar spine disorder 
in the affirmative.  Regarding the neck, clinically the 
veteran complained of neck pain associated with movement and 
lower back pain radiating down to the right leg.  The 
December 1998 MRI showed mild degenerative changes at C4-5 
with mild narrowing of the thecal sack.  Lumbosacral at the 
L5-S1 disc space, moderate diffuse disc bulging was shown as 
well as some minimal osteophyte formation, degenerative 
changes of the facets on the right side, moderate to severe 
bilateral foraminal narrowing.  Because there was no 
neurological deficit on examination including normal muscle 
bulk, reflexes and strength the examiner did not think there 
was cervical or lumbosacral radiculopathy.  His pain most 
likely came from facet disease in the cervical spine and 
spondylosis in the lumbosacral spine.  Although irritation of 
the spinal root at the right L5-S1 from moderate to severe 
foraminal narrowing may contribute his lower back pain 
radiating to the right lower extremity down to the heel, 
there was no strong clinical and electrophysiological 
evidence of right L5 root dysfunction.  

Regarding whether the veteran's current lumbar or cervical 
spine disorder was etiologically related to service, 
including as a result of the June 1981 motor vehicle accident 
or related to lower back and right pain noted in service from 
October to December 1982, the examiner commented that he did 
not see any connection chronologically between his active 
service and his neck pain.  The veteran was noted to have 
become a truck driver after service.  His cervical MRI of 
1998 was noted to show only mild degenerative changes at C4-
5.  Regarding his lower back, this was noted to have been 
documented in October 1982 one year after the car accident.  
No neuroimaging was done at the time, which made it difficult 
to etiologically related the abnormal lumbosacral MRI 
findings to the motor vehicle accident because many years had 
lapsed.  Based on the claims file, he was found eligible for 
flight status in 1984 and for Special Forces activities in 
1987 and became a truck driver in 1988.  Those records 
indicated that he was physically sound and fit for those 
tasks at that time.  There was no documentation of any lower 
back pain requiring medical attention from 1984 to 1994.  
Although the lumbosacral MRI of 2000 was sufficient to 
explain why he had lower back pain radiating to the right 
leg, there was not enough data to impute a direct 
relationship between the MRI findings and motor vehicle 
accident in 1981.  

Regarding whether the current record was adequate for the 
purposes of answering the questions 1-2, question 1 being 
whether there was current disabilities of the cervical and 
lumbar spines and question 2 regarding the etiology of the 
veteran's current cervical and lumbar spine problems, the 
examiner noted that there was adequate data to answer the 
first question, but not question 2.  Because there was no 
active neuroimaging or electrophysiological study done after 
his first complaints of lower back pain in 1982 it is almost 
impossible to render a medical etiological judgment for his 
ongoing symptoms.  The examiner did not think further testing 
would help for this decision.  Further information regarding 
any activity/injury after service may be helpful. 

The examiner noted that the NCS/EMG studies were done by 
different physicians separately in 1995 and 1996.  The 
examiner could not review any detailed description and raw 
data from the 1996 study as there was no record in the file.  
There was also no raw EMG data from 1995 in the file.  The 
1995 study showed abnormal EMG and normal NCS study in the 
right lower extremity.  The abnormal EMG revealed acute and 
chronic denervation in the right L5 innervated muscles which 
were sufficient to make a conclusion of acute and chronic 
right L5 radiculopathy based on the EMG study.  If the 
findings were legitimate, chronic denervation, not acute 
denervation depending on the veteran's condition would be 
persistent in the subsequent EMG studies.  The examiner 
pointed out that the interpretation of the EMG data solely 
depends on the electromyographer's experience, training and 
knowledge.  Different interpretations of the EMG data by 
different electromyographers is not uncommon.  The examiner 
could not locate the original reports of the cervical spine 
X-rays from the file, so he could not comment on them.  

Regarding the difference in the findings from the October 
1996 lumbar myleogram and CT scan, the examiner stated that 
he reviewed the original reports from these tests and 
remarked that they were probably from the same study.  The 
first report was based on a plain X-ray myelogram which was 
reported normal.  This was followed by a CT scan the same day 
which showed bilateral facet degenerative changes at the L3-4 
and L4-5 levels.  These findings were not inconsistent 
because CT findings are far more sensitive and precise than 
plain film myelogram for most types of pathology.  

Regarding the conflicting opinions of Dr. B versus the VA 
examiners, this examiner stated that he reviewed the notes 
from Dr. B and the two VA examiners.  Dr. B was noted to be a 
neuroradiologist and the 2 VA examiners were noted to be a 
neurologist and an orthopedic surgeon.  The diagnosis of 
lumbar radiculopathy at L5 was not clear based on the 
available record.  The only supportive evidence was the 
positive straight leg raise test in the 2001 Dr. S. 
examination and the abnormal EMG of 1995 which showed acute 
and chronic denervation in the right L5 innervated muscles.  
The veteran's symptoms were not consistent with L5 
radiculopathy.  For L5 radiculopathy, radiating pain went 
down to the big toe rather than the heel.  The records 
against L5 radiculopathy were the 2 normal EMG studies in 
1996 and 2000 and normal neurological examination with normal 
muscle bulk, strength and reflexes.  The diagnosis of 
radiculopathy should be based on nerve function, not 
neuroimaging findings.  The veteran's findings on MRI of 
cervical and lumbosacral spines were sufficient to validate 
the symptoms.  Abnormal MRI findings do not necessary mean 
dysfunction of nerves.  Nerve function should be based on 
clinical examination and functional NCS/EMG study.  Regarding 
the diagnosis of thoracic outlet syndrome mentioned in Dr. 
B's note, this examiner could not see enough evidence for the 
diagnosis.  There was no cervical rib or elongated transverse 
process of the C7 vertebra in the cervical spinal X-ray 
study.  The NCS/EMG study in the right upper extremity was 
normal.  Dr. B also indicated in his note that the etiology 
cannot be determined with certainty.  He was assuming the 
trauma and activity in the service may have contributed to 
his symptoms.  The opinions from the 2 VA examiners were 
based on absence of abnormal clinical and functional 
electrophysiological findings and discrepancies between the 
onset of his symptoms and the accident in 1981.  The 
examiner, Dr. L who provided this medical opinion was noted 
to be an assistant professor of neurology.  

The April 2005 report of a fee basis medical opinion from Dr. 
B states that he reviewed the March 2005 VA medical opinion 
from Dr. L who was noted to not see a connection between the 
veteran's neck pain and active military service 
chronologically.  Dr. L was noted to opine that there was not 
enough data to impute a direct relationship between the 2000 
MRI findings of the lumbar spine and the motor vehicle 
accident of 1981.  Dr. B disagreed, stating that he still 
favors a conclusion that the injuries and activities this 
veteran experienced in service contributed to the subsequent 
development of degenerative changes and current disabilities 
of the veteran's cervical and lumbar spine.  

Dr. B's rationale for this impression was that there were 
some areas of agreement between him and Dr. L, but that he 
disagreed with Dr. L on the potential relationship between 
the conditions of the cervical and lumbar spines with his 
military service.  Dr. B was not persuaded by Dr. L's 
analysis which was based on the fact that the record did not 
contain sufficient data and documentation to establish the 
presence of the current diagnosis during service.  Dr. L 
recommended exploring for a history of injury after service 
but the veteran denied any trauma after service.  Dr. B noted 
that he and Dr. L were in agreement that the 1998 and 2000 
MRI's of the cervical and lumbar spine were sufficient to 
validate the veteran's symptoms.  They also agreed that the 
veteran has facet disease, degenerative changes, disc space 
narrowing of the cervical spine and spondylosis, loss of disc 
height, disc bulging, osteophyte formation, degenerative 
changes of the facets and foramina narrowing of the lumbar 
spine.  The conditions of the cervical and lumbar spines 
warranted consideration of the diagnosis of radiculopathy to 
explain the veteran's symptoms.  The 1995 EMG/NCS studies 
coupled with the 1998 and 2000 MRI reports and the 2001 
positive straight leg raising test presented enough of a 
diagnostic picture for the diagnosis of radiculopathy without 
reaching the question of its severity or persistency.  In 
fact Dr B agreed with Dr L that the veteran's condition may 
affect the severity of a radiculopathy so with his removal 
from the military and appropriate care symptoms and 
indications may lessen periodically. 

Regarding the etiology of the veteran's current condition, 
Dr. B disagreed with Dr. L as to the potential relationship 
between the conditions of the cervical and lumbar spines and 
military service.  Dr. L based a conclusion that no 
relationship to service on the lack of neuroimaging studies 
in service, the lapse of time between the 1981 injury and the 
time of the diagnosis of a lumbar condition and the lack of 
documentation of lower back pain requiring medical attention 
from 1984 to 1994.  The degenerative changes shown on MRI 
after service would not necessarily be present at the time of 
the 1981 injury.  This would not mean that the degenerative 
processes leading to the development of these abnormal 
findings were not accelerated by the 1981 accident and 
strenuous military activities.  Dr. B considered the 
veteran's report of the history of symptoms in addition to 
the records and finds that the reported history is consistent 
with the predictable course of the veteran's current 
diagnosis.  The veteran reported and this Dr. believes that 
the veteran experienced episodic symptoms that worsened over 
time and eventually lead to medical intervention.  The time a 
patient seeks medical care depends on the individual's 
tolerance.  Given the veteran's occupation as a medical 
technician, his claim of self care seems reasonable.  Dr. L 
was noted to repeat the position of Dr. M suggesting that the 
veteran's participation in airborne activities serves to 
indicate his fitness.  Dr. B thinks this discounts the 
obvious impact of these activities on the acceleration of his 
degenerative conditions.  

Whether or not Dr. B or Dr L agree on the diagnosis or degree 
of radiculopathy present, Dr B does not believe that the 
discussion should be narrowed to only the diagnosis of 
radiculopathy.  It is reasonable to conclude that the 
degenerative changes present in the cervical and lumbar 
spines lead to the symptoms consistent with radiculopathy and 
the degenerative process appears to have been accelerated by 
the 1981 injury and rigors of his military service.  In 1994 
the veteran was 41 years old and the conditions of his 
cervical and especially lumbar spines appeared to be worse 
than predictable for his age without a history of significant 
or repeated trauma.  

Regarding the differing interpretations of NCS and EMG 
reports, Dr. B agreed that the interpretation of different 
EMG/NCS studies vary based on the electromyographers 
experience, training and knowledge and that different 
interpretations are not uncommon.  Dr. B and Dr. L agreed 
that the 1995 EMG study reports acute and chronic denervation 
in the right L5 distribution sufficient to diagnose acute and 
chronic L5 radiculopathy.  They also agree that 
interpretation may vary based on the electromyographer and 
patient's condition.  Dr. B noted that letters in the file 
from the VA medical center conducting the tests explained the 
variables involved in the testing.  It appeared that Dr B and 
Dr. L were in agreement that the data may not be conclusive.  

Dr. B believed that the differing interpretations introduce a 
degree of subjectivity into the analysis and that a diagnosis 
of radiculopathy is warranted given the degenerative changes 
of the cervical and lumbar spines.  The veteran should be 
given the benefit of the doubt on this point since the data 
is not available to resolve this question to a medical 
certainty.  

Regarding the different opinions between Dr. B and Dr. L, Dr. 
B commented that Dr. L  correctly noted the VA examiner's 
opinions to be based on the absence of clinical data.  Dr. L 
was said to incorrectly opine that Dr. B bases his opinion on 
an assumption the trauma and activities in service 
contributed to the veteran's symptoms.  Dr. B stated that he 
formed his opinion on the following:  a record of injury in 
1981 and associated symptoms in service through 1982, a 
record of participation in rigorous airborne activities as a 
record of repeated traumas, a record of showing the veteran 
was a trained medical technician self-treating, a known 
predictable course for the development of degenerative 
changes of the spine as shown in the literature, a history of 
symptoms consistent with the predictable course of the 
condition, current data supporting the diagnosis of 
degenerative changes and associated complications and 
reasonable indications to support a diagnosis of 
radiculopathy.  

Dr. B concluded with a statement that he remained convinced 
that this veteran currently suffers with degenerative changes 
and associated complications of the cervical and lumbar 
spines that were accelerated by injury and repeated traumas 
he experienced during service.  

After consideration of all of the medical evidence, the Board 
finds that there is a balance of unfavorable and favorable 
evidence as to whether the lumbar and cervical spine 
disorders currently present are related to service.  Thus the 
unfavorable and favorable evidence is in equipoise.  

First the service medical records clearly show the veteran to 
have been seriously injured in a rollover motor vehicle 
accident.  Although his back and neck were not treated for 
injuries shortly after this accident, he was treated a year 
later for low back complaints assessed as sciatica.  Although 
there appears to be a gap in the veteran's medical treatment 
after 1982 and when he left service as well as for several 
years thereafter, he was noted to be a medic in service, 
which lends credibility to assertions of record that indicate 
he self-treated throughout the remainder of his service for 
back and neck complaints and thereafter up to 1994 when he 
began to seek medical care for these problems.  

Regarding the conflicting medical evidence, the Board notes 
that the record contains contradictory diagnostic findings 
from the various EDX tests as well as conflicting X-ray, MRI 
reports.  There have been conflicting explanations as to the 
reasons for such discrepancies reported in the medical 
opinions from Dr. B as opposed to the VA examiners in the 
various VA examinations.  The opinions from Dr. B as to the 
likely cause of the veteran's lumbar spine and cervical spine 
disorders appears to be based on a more comprehensive review 
of the veteran's military history, than the opinions from the 
VA examiners or independent medical examiner.  This is 
because Dr. B considered the totality of the veteran's 
service, not just an isolated event such as the 1981 motor 
vehicle accident, or the 1982 episodes of back and right leg 
pain shown in service.  Dr. B also addressed the fact that 
the veteran earned a parachutists badge, as well as his 
Special Forces training which would involve subjecting 
physical strain on him orthopedically.  The effect of such 
training was not addressed by the other examiners except as a 
reason to doubt lasting residuals from the car accident 
and/or the back pain in 1981 and 1982.  

The Board finds that the unfavorable evidence in this case is 
equally balanced by the favorable evidence.  As the balance 
of the evidence is in equipoise, the benefit-of-the-doubt 
doctrine applies.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).  Thus, affording the 
veteran the benefit of the doubt, service connection is 
warranted for a lumbar spine disorder and a cervical spine 
disorder.  


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


